Case 19-50680 Doc 26 Filed 08/16/19 Entered 08/16/19 14:59:54 Page1of1

United States Bankruptcy Court
District of Connecticut

 

 

In re:
Daniel Thomas Guilfoile Case Number: 19-50680

Chapter: 13
Debtor*

 

ORDER GRANTING MOTION TO REOPEN CASE

 

Pursuant to 11 U.S.C. § 350(b) and Federal Rule of Bankruptcy Procedure 5010, Daniel Thomas
Guilfoile (the "Movant"), filed an Amended Motion to Reopen the above-referenced case (the "Motion",
ECF No. 25). After notice of hearing, see 11 U.S.C. § 102(1), and in compliance with the Court's Contested
Matter Procedure, it appearing that the relief sought in the Motion should be granted; it is hereby

ORDERED: The Motion is GRANTED and the case is reopened.

Dated: August 16, 2019 BY THE COURT

Julie A. Manning
Chief United States Bankruptcy Judge
Distriet of Cormecticut

United States Bankruptcy Court
District of Connecticut
915 Lafayette Boulevard
Bridgeport, CT 06604
* For the purposes of this order, "Debtor" means "Debtors" where applicable.
